Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 1 of 7 PageID #: 107




                SETTLEMENT AGREEMENT AND GENERAL RELEASE

         THIS SETTLEMENT AGREEMENT AND GENDERAL RELEASE (hereinafter
  referred to as the “Agreement”) is made and entered into by and between Andrea Uhl (as used
  herein, “Uhl” includes herself and her agents, heirs, executors, administrators, successors and
  assigns) and Pinnacle Treatment Centers, Inc. and its parents, subsidiaries, shareholders [in their
  capacity as such], officers, directors, agents, predecessors, successors and assigns and benefit
  plans (hereinafter collectively referred to as “Pinnacle”) for the following purpose and with
  reference to the following facts:

         WHEREAS, Uhl filed an action against Pinnacle in the United States District Court for
  the Southern District of Indiana, captioned Uhl v. Pinnacle Treatment Centers, Inc., Civil Action
  No. 1:18-cv-3907-JRS-MJD (“the Lawsuit”), alleging violations of the Fair Labor Standards Act
  (“FLSA”) and the Indiana Wage Payment Statute in connection with her employment by
  Pinnacle; and

         WHEREAS, Pinnacle has denied any and all liability for the claims alleged by Uhl; and

         WHEREAS, the parties desire to make a full and final settlement of any and all of Uhl’s
  claims and potential claims with respect to her employment or cessation of employment with
  Pinnacle and any and all claims made by Uhl in the Lawsuit without any judicial or
  administrative resolution of them, other than any required approvals, and without any admission
  with respect to any issues presented or capable of being presented;

         NOW THEREFORE, intending to be legally bound and in consideration of the mutual
  promises contained herein and for other good and valuable consideration, the undersigned agree
  as follows:

         1. Settlement Amount. In exchange for signing this Agreement, including the waiver
  and release of claims contained in this Agreement, and the dismissal of the Lawsuit with
  prejudice as described fully below in Paragraph 2 and Paragraph 6, Pinnacle agrees to pay Uhl
  the total lump sum payment of Six Thousand Dollars ($6,000.00) in full settlement of all of
  Uhl’s claims. The settlement amount shall be paid in three (3) checks as set forth herein. Uhl
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 2 of 7 PageID #: 108




         agrees that this payment shall be inclusive of any and all costs and disbursements (including
         attorneys’ fees) she has incurred in the Lawsuit. Within five (5) business days after the date on
         which the Court approves this Agreement as set forth below in Paragraph 6, Pinnacle shall
         deliver to Uhl’s counsel, Robert Hunt, Esquire, three (3) checks, as follows:

                    (a) Pinnacle will pay ONE THOUSAND THREE HUNDRED FORTY-EIGHT
         DOLLARS AND FIFTY-FIVE CENTS ($1,348.55), less applicable legal deductions, by check
         payable to Andrea Uhl. This settlement amount shall be deemed and considered payment given
         in full settlement of Uhl’s claims for back pay under the FLSA and Indiana state law, from which
         all applicable withholding taxes and deductions required by law shall be taken and for which a
         W-2 form shall be supplied.

                    (b) Pinnacle will pay ONE THOUSAND THREE HUNDRED FORTY-EIGHT
         DOLLARS AND FIFTY-FIVE CENTS ($1,348.55) by check payable to Andrea Uhl. This
         settlement amount shall be deemed and considered payment for liquidated damages and will
         subject to a Form 1099 as Box 3 “Miscellaneous Income” for this amount; and,

                    (c) Pinnacle will pay THREE THOUSAND THREE HUNDRED TWO DOLLARS
         AND NINETY CENTS ($3,302.90) by check payable to The Law Offices of Robert J. Hunt,
         LLC. This amount shall be deemed and considered payment given in full settlement of all
         claims for attorneys’ fees and costs, and Pinnacle will issue the appropriate Form 1099 with
         respect to this amount, from which no deductions shall be taken.

                    (d) Uhl agrees to indemnify and hold Pinnacle harmless with respect to any taxes,
         penalties, fines or interest that may be assessed with respect to these payments, except with
         respect to Pinnacle’s FICA responsibilities.

                2. Release: In exchange for the considerations provided for in this Agreement, Uhl
         waives, releases and gives up any and all claims and rights which she may have against Pinnacle
         and any of its past or present subsidiaries, affiliates, shareholders, benefit plans, or their
         respective successors and assigns (as well as their respective past or present officers, directors,
         agents, representatives or employees and their respective successors and assigns, heirs,
         executors, and personal representatives) (collectively, including, without limitation, Pinnacle, the

                                                        -2-
IF "
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 3 of 7 PageID #: 109




         “Releasees”), based on any act, event, or omission occurring before the execution of this
         Agreement and arising out of or in connection with Uhl’s employment with Pinnacle or its
         predecessors. Uhl specifically waives, releases and gives up any and all claims arising from or
         relating to her employment with Pinnacle or its predecessors based on any act, event, or omission
         occurring before the execution of this Agreement, including without limitation, any claims
         arising from violations of any federal, state or local fair employment practices or civil rights law,
         Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
         Discrimination in Employment Act, the Employee Retirement Income Security Act, Executive
         Order 11246, the Family and Medical Leave Act, the Fair Labor Standards Act, 42 U.S.C.
         § 1981, the Indiana Criminal History Record Information Act, Indiana Wage Statute, any
         provision of any other law or ordinance, any claims pursuant to Pinnacle policies, contracts, or
         understandings and any claims arising out of her employment by, or separation from
         employment with Pinnacle or its predecessors predating the date of execution of this Agreement,
         and any and all other claims asserted or which could have been asserted in the Lawsuit, including
         any claims for counsel fees and costs other than that which is specifically set forth herein.
         Further, Uhl intends that this release shall discharge Pinnacle to the maximum extent permitted
         by law.   This Agreement does not apply to claims arising after the effective date of this
         Agreement.

                3. Uhl has been advised by Pinnacle that this Agreement does not prohibit Uhl from
         (a) filing an administrative charge of discrimination or other complaint with a governmental
         agency, such as the United States Equal Employment Opportunity Commission (“EEOC”),
         relating to Uhl’s employment with Pinnacle or any of the other Releasees; or (b) participating in
         any investigation by the EEOC or other governmental agency. However, Uhl waives and
         releases, to the fullest extent permitted by applicable law, any and all entitlement to any form of
         personal relief arising from such charge or any legal action relating to any such charge. If the
         EEOC, any other administrative agency or other person bring a complaint, charge or legal action
         on Uhl’s behalf against Pinnacle or any of the other Releasees based on any acts, events or
         omissions occurring on or before the date Uhl signs this Agreement, Uhl hereby waives any
         rights to, and will not accept, any remedy obtained through the efforts of such agency or person.
         Uhl represents and warrants that, as of the date of signing this Agreement, except for the

                                                      -3-
IF "
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 4 of 7 PageID #: 110




         Lawsuit, she has not filed or submitted any complaint, charge or action of any kind in any forum,
         judicial, administrative or otherwise, against any of the Releasees which complaint, charge or
         action is currently pending against any of the Releasees with the EEOC, any other federal, state
         or local governmental agency or any court.

                4. Complete Bar: Uhl agrees that the parties released above in paragraph 2 may plead
         this Agreement as a complete bar to any action or suit before any court or administrative body
         with respect to any claim released herein.

                5. No Admission of Liability: This Agreement shall not be construed as an admission by
         Pinnacle of any violation of the law or any other wrongdoing or liability of whatever nature. Uhl
         recognizes that Pinnacle expressly denies each and every one of the allegations of wrongdoing
         made by Uhl and specifically denies any liability whatsoever for any damages, injuries, or other
         claims by Uhl or which could be claimed by Uhl. Pinnacle is entering into this Agreement solely
         because it is desirous of settling all of Uhl’s claims and thereby avoiding further expense and
         inconvenience, and putting to rest the controversies between Pinnacle and Uhl.

                6. Judicial Approval of Settlement Agreement: Because Uhl’s claim under the FLSA
         cannot be validly waived without court approval, the parties shall file a joint motion, in the form
         attached hereto as Exhibit A with this Agreement attached as an exhibit to the joint motion and
         filed in open Court, with the Court in the Lawsuit requesting that the Court approve this
         Agreement. Upon the Court’s approval of this Agreement, the parties agree that (a) the Lawsuit
         shall be dismissed with prejudice, with each party bearing its own costs and attorneys’ fees, and
         (b) the parties agree to take all necessary action to effectuate such dismissal with prejudice. This
         Agreement is contingent upon the Court approving it. If the Court declines to approve this
         Agreement, this Agreement is null and void, and Pinnacle will not have any obligation to make
         the payments specified in Paragraph 1.

                7. Successors and Assigns: Pinnacle and Uhl are bound by this Agreement and those
         who succeed to Uhl’s rights and responsibilities, such as her heirs, the executor of her estate, or
         her personal or legal representatives, are also bound and this Agreement also inures to their



                                                      -4-
IF "
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 5 of 7 PageID #: 111




         benefit. This Agreement is made for the benefit of Pinnacle and all who succeed to its rights and
         responsibilities, such as any heirs, successors and assigns.

                8. Enforcement: Any party shall have the right specifically to enforce this Agreement,
         except for provisions which subsequently may be held invalid or unenforceable, and/or obtain
         money damages for its breach, including the prevailing party being entitled to reasonable
         attorneys’ fees and costs.

                9. Acknowledgments:

                    (a) Uhl represents that she has carefully read and fully understands all the provisions
         of this Agreement, that she is entering into this Agreement voluntarily, and that she has been
         advised in writing to consult with an attorney of her choice and at her expense before executing
         it.

                    (b) Uhl acknowledges that she was given a reasonable period from her receipt of this
         Agreement to consider its terms before executing it.

                    (c) Uhl acknowledges that she has been paid all earned and accrued compensation,
         less applicable deductions, for all hours worked and that apart from this Agreement, she is
         entitled to no other compensation or benefits from Pinnacle.

                10. Hold Harmless: Uhl agrees and acknowledges that this Agreement includes the
         settlement and release of, and Releasors’ covenant to hold Releasees harmless for, any and all
         claims by Releasors against Releasees for costs, expenses, and fees associated with the Lawsuit,
         including without limitation, all counsel fees, expert fees, filing fees, and claims alleged or that
         could be alleged under federal or state common law or statute.

                11. Full Knowledge: The parties further warrant, represent and agree that in executing
         this Agreement, each does so with full knowledge of any and all rights which each may have
         with respect to Releasees or the Lawsuit.

                12. No Reliance: The parties further state that each is not relying and has not relied on
         any representation or statement made by the other with respect to the facts involved in said


                                                      -5-
IF "
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 6 of 7 PageID #: 112




         controversies or with regard to Uhl’s rights or asserted rights. Each party hereby assumes the
         risk of all mistakes of fact with regard to said controversies and with regard to all facts which are
         now relating thereto.

                   13. No Assignment: Uhl further warrants and represents that no other person or entity
         has any interest in the matters released herein and that Uhl has not assigned or transferred or
         purported to assign or transfer to any person or entity all or any portion of the matters released
         herein.

                   14. Advice of Counsel: The parties represent that each has availed themselves of the
         advice of counsel prior to signing this Agreement and is satisfied with their counsel’s advice and
         that each is executing the Agreement voluntarily and fully intending to be legally bound because,
         among other things, the Agreement provides valuable benefits to each which each might
         otherwise not be entitled to receive. This Agreement is the result of negotiations between the
         parties and their respective attorneys, and no party shall be deemed to be the drafter of this
         Agreement. The language of all parts of this Agreement shall in all cases be construed as a
         whole, according to its fair meaning and not strictly for or against any party

                   15. Controlling Law: This Agreement shall be construed in accordance with the laws of
         the State of Indiana to the extent not preempted by federal law.

                   16. Counterparts: This Agreement may be executed in any number of counterparts, each
         of which shall be deemed to be an original with respect to any party whose signature appears
         thereon and all of which shall together constitute one and the same instrument. Signature by
         facsimile or other electronic means shall be considered sufficient.

                   17. Entire Agreement: This Agreement sets forth the entire agreement of the parties,
         supersedes and extinguishes any and all prior statements, agreements, representations or
         understandings by or among the parties to this Agreement, and may not be modified or amended
         except in writing, executed by all of the parties, with the exception of the mediation agreement
         which is incorporated herein by reference.

                                     [Remainder of page intentionally left blank]

                                                      -6-
IF "
       Case 1:18-cv-03907-JRS-MJD Document 30-1 Filed 06/03/19 Page 7 of 7 PageID #: 113




                IN WITNESS WHEREOF, expressly intending to be legally bound hereby, Andrea Uhl
         and Pinnacle Treatment Centers, Inc. have executed this Settlement Agreement and General
         Release on the dates indicated below.


                                                       Andrea Uhl

                                                       Date



                                                       Pinnacle Treatment Centers, Inc.

                                                       By:
                                                              Title:
                                                              Date:




                                                 -7-
IF "
